Citation Nr: 0334209	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-05 230	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Whether clear and unmistakable error was involved in a 
February 15, 1968, rating decision which established service 
connection for the residuals of shell fragment wounds to the 
right hip, thigh and leg (group XIV muscles), and for the 
residuals of shell fragment wounds to the left hip, thigh and 
leg (group XIV muscles), and assigned a 10 percent evaluation 
for evaluation for each extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision by the RO which determined that there was no 
evidence of clear and unmistakable error in a February 15, 
1968 rating decision which established service connection for 
the residuals of shell fragment wounds to the right hip, 
thigh and leg, and for the residuals of shell fragment wounds 
to the left hip, thigh and leg, and assigned a 10 percent 
evaluation for each extremity.

In March 2003, the Board remanded the claim to the RO for the 
purpose of correcting a procedural due process deficiency.


FINDINGS OF FACT

1. In February 1968, the RO granted service connection for 
the residuals of shell fragment wounds to the right hip, 
thigh and leg, and for the residuals of shell fragment wounds 
to the left hip, thigh and leg, and assigned a 10 percent 
evaluation for each extremity.  The veteran did not appeal 
this decision and it became final.

2. The RO's February 1968 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The February 1968, RO decision, which granted service 
connection for the residuals of shell fragment wounds to the 
right hip, thigh and leg, and for the residuals of shell 
fragment wounds to the left hip, thigh and leg, and assigned 
a 10 percent evaluation for each extremity, did not contain 
clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2003); 38 C.F.R. §§  4.50, 
4.51, 4.52, 4.53, 4.56, 4.73 Codes 5311, 5316, 5318 (1967).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was recently enacted.  See VCAA 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA, 
however, with its expanded duties, is not applicable to a 
claim for revision or reversal of a final decision on the 
basis of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  Accordingly, 
the VCAA is not for application in this matter.

A decision by the Secretary is subject to revision on the 
grounds of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 5109A.  Previous determinations 
which are final and binding, including decisions of service 
connection, degree of disability and other issues, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  To establish a 
valid CUE claim, a veteran must show that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  However, the veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In the present case, the veteran submitted a claim for 
fragment wounds of the legs in November 1967.  His service 
medical records show that in March 1967, he stepped on a 
booby trap while in Vietnam.  He sustained fragment wounds of 
the right thigh and both calves.  He was hospitalized for 17 
days, after which he was discharge to duty on March 30, 1967.  
There was no artery or nerve involvement.  On March 13, 1967, 
he underwent debridement of fragment wounds and five days 
later he underwent delayed primary closure.  A September 1967 
separation examination report revealed that the veteran had 
fragment wound scars of the right hip, right thigh and left 
leg.  He complained that his right leg would occasionally go 
out.  Physical examination revealed a 6 cm scar of the upper 
right anterior thigh, a 7 cm scar of the lower right 
anterior-medial thigh.  There was no apparent loss of power 
in quadriceps or hamstrings.  He had good pulses.  The 
impression was that he needs no further treatment and that he 
possibly had quadriceps weakness of the right thigh.

The veteran underwent VA examination in December 1967.  
During the examination, he gave a history of sustaining 
shrapnel wounds in service.  He stated that he had no recent 
treatment.  He complained of pain of the right thigh with 
activity and that he had relief with rest.  He stated that 
his right thigh would swell at times.  Physical examination 
revealed that the veteran had good muscles.  He described 
pain and reduced sensation of the anterior right thigh upper 
1/3 to knee.  He had a scar in the right inguinal region 
which was 2 1/2 x 3/4 inches.  He also had a depressed scar of 
the upper 1/3 thigh which was 2 1/2 x 1 inches.  Mid leg there 
was a 3/4 x 1/4 inch nondepressed scar.  The left lower 1/3 of 
the thigh had a scar which measured 1 x 1/4 inches and a scar 
of the upper 1/3 of the leg which measured 1 x 3/8 inches.  
All of the scars were healed and were not tender.  He had 
full external rotation of the right hip which caused thigh 
pain.  There was no tenderness in the thigh.  There were no 
subjective symptoms of the left lower extremity.  There was 
no visible atrophy and good quadriceps power.  In the supine 
position with either extremity held at 45 degrees above 
table, he developed quivering throughout the extremity, the 
left greater than the right.  The examiner stated that this 
was suggestive of muscle weakness.  The examiner diagnosed 
residuals of shell fragment wounds of the right hip, both 
thighs and legs.

December 1967 X-ray studies of both thighs and both legs 
revealed an opaque foreign body in the soft tissues of the 
upper right thigh.  All of the bone structures were normal.

By a rating decision, dated on February 15, 1968, the RO 
granted service connection for residual wounds of the right 
hip, thigh and leg, muscle group XIV and assigned a 10 
percent rating under Diagnostic Code 5314.  The RO also 
granted service connection for residual wounds of the left 
hip, thigh and leg, muscle group XIV and assigned a 10 
percent rating under Diagnostic Code 5314.  At that time, 
Code 5314 provided that a 10 percent rating was warranted for 
a moderate injury to muscle group XIV and that a 20 percent 
rating was assigned for a moderately severe injury.  38 
C.F.R. § 4.73, Code 5314.  Code 5314, pertained to muscle 
group XIV, the anterior thigh group.  The function of this 
group included: extension of the knee, simultaneous flexion 
of hip and flexion of knee, tension of fascia lata and illi-
tibial (Massiat's) band, acting with XVII in postural support 
of body, acting with hamstrings in synchronizing hip and 
knee.  38 C.F.R. § 4.73, Code 5314 (1967).

In August 2001, the veteran argued that he received a shell 
fragment wound of the groin area which involved muscle group 
XVI.  He noted that a February 1968 VA examination report 
revealed a scar in the right inguinal region and that as a 
result muscle group XVI must have been affected.  He noted 
that service medical records showed that he underwent 
debridement of his fragment wounds.  He argues that he 
sustained a moderate disability to muscle group XVI and that 
as a result he should have been assigned an additional 10 
percent rating.  At the time of the February 1968 rating 
decision, code 5316, provided that a 0 percent rating was 
warranted for a slight injury to muscle group XVI, a 10 
percent for a moderate injury and a 30 percent rating for a 
moderately severe injury.  38 C.F.R. § 4.73, Code 5316.  

Muscle Group XVI pertains to the pelvic girdle group 1 
(psoas, illiacus, pectineus).  Its function is to flex the 
hip.  The regulation provided that objective findings of a 
slight muscle disability are minimum scar; slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no retained 
metallic fragments.  Objective findings of a moderately 
disability consisted of entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (in such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.).  Objective findings of 
a moderately-severe muscle disability consisted of entrance 
and (if present) exit scars which are relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Test of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56 (1967).  

Although the veteran's service medical records reveal that he 
had a 6 cm scar of the upper right anterior thigh, there was 
no evidence in the service medical records that he sustained 
an injury to the pelvic girdle muscle group 1, psoas, 
illiacus, pectineus (Muscle Group XVI).  VA examination in 
December 1967 revealed that the veteran had a healed and 
nontender scar in the right inguinal region.  There was no 
evidence that he had problems flexing his hip (the function 
of muscle group XVI).  In light of the evidence on file at 
the time of the February 1968 rating decision, there was no 
reason for the RO to service-connect the veteran for 
residuals of a wound to muscle group XVI.  Additionally, even 
if the RO had service-connected such disorder, assigning a 10 
percent rating would not have been warranted.  In this 
regard, there was no evidence of a moderate injury to the 
pelvic girdle muscle group 1 (muscle group XVI).  In this 
regard, the veteran's service medical records and the 
December 1967 VA examination report both fail to show signs 
of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue due to an injury to muscle group XVI.  Moreover, as 
previously stated there was no evidence of any impaired 
flexion of the hip.  Given the foregoing, it cannot be said 
that there was clear and unmistakable error in the RO's 
failure to service-connected and assign an additional 10 
percent rating for an injury to muscle group XVI.

The veteran also argued in August 2001 that since fragment 
wounds were sustained to the veteran's calves, muscle group 
XI must have been damaged as debridement of the wounds were 
conducted in service.  He argues that a 10 percent rating 
should have been assigned due to a moderate injury to muscle 
group XI.  Code 5311, provided that a 0 percent rating was 
warranted for a slight injury to muscle group XI, a 10 
percent rating for a moderate injury and a 20 percent rating 
for a moderately severe injury.  38 C.F.R. § 4.73, Code 5311.  
Muscle group XI pertains to the posterior and lateral crural 
muscles, muscles of the calf.  The function of this group 
includes: propulsion, plantar flexion of the foot, 
stabilizing arch, flexion of the toes, and flexion of the 
knee. 

The Board observes that the veteran's service medical records 
show that he sustained fragment wounds of right thigh and 
both calves and that he underwent debridement of fragment 
wounds.  A September 1967 separation examination report 
revealed scars of the right hip, right thigh, and left leg.  
There was no mention of any impairment pertaining to the 
calves (including scars).  Additionally, a December 1967 VA 
examination report was negative for any impairment from a 
muscle injury to the calves.  Consequently, there was no 
basis for granting service connection and assigning a 10 
percent rating for muscle group XI.  In this regard, the 
Board observes that the evidence on file was negative for any 
complaints or findings regarding any difficulty pertaining to 
propulsion, plantar flexion of the foot, stabilizing arch, 
flexion of the toes, and flexion of the knee (the function of 
muscle group XI).  In light of the forgoing, the Board finds 
that there was no clear and unmistakable error in the 
February 1968 RO's decision in not granting service 
connection and assigning an additional 10 percent rating for 
residuals of a wound to muscle group XI.

The veteran further argues, in August 2001, that he sustained 
shell fragment wounds to the right hip and that a December 
1967 VA examination report revealed that external rotation of 
the right hip caused pain.  He argues that as a result he 
sustained a moderate injury to muscle group XVIII which 
warrants the assignment of a 10 percent rating.  Code 5318, 
provided that a 0 percent rating was warranted for a slight 
injury to muscle group XVIII, a 10 percent for a moderate 
injury and a 20 percent rating for a moderately severe 
injury.  38 C.F.R. § 4.73, Code 5318.  Muscle group XVIII 
pertains to pelvic girdle group 3 (pyriformis, gemellus 
(sup.or inf.), obturator (ext. or int.), quadratus femoris.  
The group's function is the outward rotator of the thigh and 
stabilizers of the hip joint.  

The Board notes that service medical records reveal that the 
veteran sustained fragment wounds of the right thigh and that 
he underwent debridement.  A September 1967 separation 
examination report revealed scars of the right thigh.  
Physical examination revealed no loss of power in the 
quadriceps or hamstrings.  He had good pulses.  The 
impression was that he needed no further treatment and that 
he possibly had quadriceps weakness of the right thigh.  VA 
examination in December 1967 revealed scars of the thigh.  
There was no tenderness in the thigh.  There was no visible 
atrophy and he had good quadriceps power.  He had full 
external rotation of the right hip which caused thigh pain.  
The RO made a decision to rate the veteran's disability under 
the muscle group pertaining to the anterior thigh instead of 
the criteria pertaining to the pelvic girdle group 3.  Based 
on the evidence of record it is sustainable and most 
appropriate that the RO rated the veteran's wounds of the 
right anterior thigh under code 5314, muscle group XIV.  In 
this regard, the anterior thigh was the location of the 
veteran's shell fragment wound.  Although the veteran 
complained of pain with full external rotation of the right 
hip, there was no indication of the veteran sustaining a 
moderate injury to muscle group XVIII (pelvic girdle group 
3).  Consequently, a 10 percent rating would not be 
assignable.  The Board finds that it cannot be said that the 
RO committed clear and unmistakable error in not granting 
service connection and assigning an additional 10 percent 
rating for residuals of fragment wounds to muscle group 
XVIII.

Lastly, the veteran also argues that he should have been 
evaluated for nerve damage as the December 1967 VA 
examination report showed that he described pain and reduced 
sensation interior of the right thigh, upper 1/3 to knee.  
When hospitalized in service for treatment of his residuals 
of shell fragment wounds, it was noted that he had no nerve 
involvement.  Although on December 1967 VA examination the 
veteran complained of having reduced sensation of the 
anterior right thigh, the examiner did not diagnose him as 
having any nerve damage due to shell fragment wounds.  
Additionally, 38 C.F.R. § 4.55(g) provided that muscle injury 
ratings will not be combined with peripheral nerve paralysis 
ratings for the same part, unless affecting entirely 
different function.  Given the evidence of record at the time 
of the February 1968 rating decision, a separate rating (i.e. 
10 percent rating) for nerve damage was not assignable.  
Therefore, the Board finds that the RO did not commit clear 
and unmistakable error in not assigning a separate 10 percent 
rating for nerve damage.

As it pertained to the 1968 RO rating decision, there is no 
indication that the RO failed to properly apply the 
applicable rating criteria.  The Board observes that 
objective medical evidence fails to show that additional 
ratings should have been assigned.  Given the facts at the 
time of the February 1968 rating decision, it was more than 
reasonable that the RO only granted service connection for 
the residuals of shell fragment wounds to the right hip, 
thigh and leg, and for the residuals of shell fragment wounds 
to the left hip, thigh and leg, and assigned a 10 percent 
evaluation for each extremity.  

After careful review of the evidence of record, the Board 
finds that the February 1968 RO decision correctly applied 
the pertinent law and regulations in considering the 
evidence.  At the time of the February 1968 decision, the 
evidence did not establish that the veteran's service- 
connected residuals of shell fragment wounds involving muscle 
group XIV warranted additional separate ratings under various 
other muscle codes It cannot be said that the RO in February 
1968 committed an undebatable error, one which had it not 
been made, would have manifestly changed the outcome at the 
time the decision was made.  There was more than sufficient 
evidence in the record, when the RO made their decision in 
February 1968, to the make the decision tenable.  The RO's 
February 1968 decision neither ignored the facts nor the law; 
they committed no undebatable error which would have provided 
a manifestly different result.  Accordingly, the Board 
concludes that the February 1968 rating decision is not 
clearly and unmistakably erroneous.




ORDER

The February 1968 rating decision did not involve clear and 
unmistakable error. The appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



